Citation Nr: 0630474	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-37 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating for acne vulgaris, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946 and from December 1950 to October 1951.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 decision by the RO in Augusta, Maine, 
which in pertinent part, increased the veteran's disability 
rating to 10 percent for service-connected acne vulgaris.  

In August 2006, the veteran presented testimony in support of 
his claim to the undersigned acting Veterans Law Judge at a 
video conference hearing.  A transcript of the veteran's 
testimony has been associated with his claims file.


FINDING OF FACT

The veteran does not have deep acne affecting 40 percent or 
more of his face nor has the acne vulgaris resulted in 
disfigurement of the face or scars that result in any 
functional limitation.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for acne vulgaris of the back, 
shoulders, and chest have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118 Diagnostic Codes 7801-7805, 
7828 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328.

VCAA notice should be provided to a claimant prior to the 
initial adjudication of the claim.  Mayfield v. Nicholson.  
The January 2004 notice was provided prior to the initial 
adjudication.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The notice was provided in the March 2006 letter.

VA satisfied its duty to notify with regard to the claim by 
means of January 2004 and March 2006 letters from the AOJ to 
the veteran which informed him of what evidence was required 
to substantiate the increased rating claim and of his and the 
VA's respective duties for obtaining evidence.  The March 
2006 letter provided additional notice as to the assignment 
of disability ratings and effective dates for the award of 
benefits.  The Board finds no prejudice to the veteran in 
processing with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, as the Board concludes below that the preponderance 
is against the appellant's claim for an increased rating, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.

The duty to assist has been fulfilled, as VA has secured all 
identified records pertaining to the matter on appeal.  The 
veteran has also be afforded VA examinations and had the 
opportunity to testify at a hearing before the Board.  There 
is no suggestion on the current record that there remains 
evidence that is pertinent to the matter on appeal that has 
yet to be secured.  The appeal is ready to be considered on 
the merits.


Factual Background

Service connection for acne vulgaris was established in an 
April 1952 rating decision that assigned an initial 
noncompensable rating.  The veteran filed the current claim 
for increase by correspondence dated in September 2003.  By 
rating action in July 2004, the RO increased the evaluation 
to 10 percent, effective from September 15, 2003, the date of 
the veteran's claim.

During a January 2004 VA examination, the veteran complained 
of frequent epidermal inclusion cysts.  During examination of 
the veteran's skin, it was noted that distributed over his 
back and chest were numerous pink to white depressed scars.  
Approximately 12 percent of his entire body surface was 
affected.  The diagnosis was history of multiple epidermal 
inclusion cysts with resultant scarring.

In a May 2004 addendum, the examiner noted that based on the 
current findings, it appeared that the veteran did not have 
active skin disease.  The examiner further stated that it was 
difficult to determine the body surface area in terms of 
square centimeters, etc.

In January 2006, the veteran was afforded another VA 
examination.  He reported that since his last VA examination, 
he had approximately six cysts removed from his back, axilla, 
and upper shoulders.  His treatment within the past 12 months 
consisted of washing with Dial soap and he reported surgical 
incisions which resulted in inflammation or infection of the 
cysts.  He also reported daily discomfort and itchiness over 
his upper shoulders, back, and trunk area, as well as the 
axilla.  On examination several open comedones were noted 
across the upper shoulders and back.  The examination was 
negative for cysts, epidermal inclusion cysts, pustules, 
bullae, and superficial or deep pustules.  His axilla and 
face were clear of open comedones, pustules, bullae and 
superficial or deep cysts.  His scalp and extremities were 
also clear of open comedones, pustules, bullae, and 
superficial and deep cysts.  Zero percent of the veteran's 
face and neck were affected and the total body surface 
affected was 18 percent.  The diagnosis was history of cystic 
acne and epidermal inclusion cyst.   

The record also includes VA outpatient treatment records 
dated from 2002 to 2006 which show that the veteran has been 
seen for treatment of the skin disability.  This includes 
excisions of several cysts in October and November 2003.  A 
right anterior axillary cyst was excised in September 2004.  
In March 2005, several brown waxy stock on papules and 
plaques were noted and the assessment included recurrent 
cysts of the chest/left posterior shoulder.  A March 2006 
outpatient record shows that examination from the waist up 
revealed that the face was clear and that there were well 
healed scars on the left chest and axilla right upper back.  
The assessment include epidermal cysts: quiescent.  

In August 2006, the veteran testified that he had old scars 
on his shoulders, back and chest.  He indicated that he had 
had some excisions in the previous three years and that he 
had been give ointment at one time.   


Laws and Regulations

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 


Analysis

The veteran's acne vulgaris has been rated as 10 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7828.  
Consideration has also been given to Diagnostic Codes 7801-
7805.

Under Diagnostic Code 7801, a 10 percent rating is assigned 
for a scar on other than the head, face, or neck, that is 
deep (associated with underlying soft tissue damage) or that 
causes limited motion with area or areas exceeding 6 square 
inches (39 sq. cm.).  A 20 percent rating is awarded if the 
area or areas exceeds 12 square inches (77 sq. cm.).

If a scar on other than the head, face, or neck is 
superficial (not associated with soft tissue damage) and does 
not cause limited motion, a maximum 10 percent rating is 
assigned if affecting an area or areas of 144 square inches 
(929 sq. cm.) or greater.   38 C.F.R. § 4.118, Diagnostic 
Code 7802.  A superficial and unstable (involving frequent 
loss of covering of skin over the scar) scar will be assigned 
a maximum 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.  Similarly, a scar that is superficial, painful on 
examination will be assigned a maximum 10 percent rating.   
38 C.F.R. § 4.118, Diagnostic Code 7804.  Finally, a scar may 
also be evaluated based on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Under Diagnostic Code 7828, superficial acne (comedones, 
papules, pustules, superficial cysts) of any extent warrants 
a noncompensable evaluation.  Deep acne (deep inflamed 
nodules and pus-filled cysts) affecting less than 40 percent 
of the face and neck or deep acne other than on the face and 
neck warrants a 10 percent evaluation.  Deep acne affecting 
40 percent or more of the face and neck warrants a 30 percent 
evaluation.  A note following this section states that acne 
may also be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), or scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805) depending on the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7828.  Since 
the veteran's acne vulgaris has never been demonstrated on 
the head, face or neck, Diagnostic Code 7800 is not for 
application.

Initially the Board notes that a higher rating is not 
warranted under Diagnostic Code 7801, since the medical 
evidence does not demonstrate that the acne vulgaris is deep 
or causes limitation of motion.

Diagnostic Codes 7802 through 7805 for rating scars, do not 
provide for an evaluation in excess of 10 percent.  Thus, a 
rating in excess of 10 percent is not warranted under these 
rating criteria.  

In terms of Diagnostic Code 7828, there was no indication of 
deep acne affecting 40 percent or more of the face and neck.  
Therefore, the Board finds that the medical evidence does not 
support a higher rating under Diagnostic Code 7828.

The Board has also considered whether there would be a 
benefit to the veteran to separately rate the scars on the 
shoulder, back, and chest, but the medical evidence is 
against a finding that these scars are deep or caused limited 
motion.  Furthermore, they are not unstable, superficial or 
painful on examination.  The scars on the shoulders, back, 
and chest would therefore not warrant compensable ratings 
under Diagnostic Codes 7801 through 7805 if rated separately.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's skin disorder has resulted in marked interference 
with earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  Accordingly, the Board 
finds that the impairment resulting from the veteran's skin 
disorder is appropriately compensated by the currently 
assigned schedular rating.

For all the foregoing reasons and after consideration of the 
evidence of record, including the contentions and testimony 
of the veteran, the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
service-connected acne vulgaris.  As such, the benefit of the 
doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Entitlement to an increased rating for acne vulgaris, 
currently evaluated as 10 percent disabling, is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


